internal_revenue_service number release date index number ------------------------------------- ----------------------------------- ------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- -------------------------- ----------------- telephone number --------------------- refer reply to cc ita b04 plr-125467-09 date date ty ------- legend legend taxpayer a taxpayer b area property date z year year year year year year year year year year year year installation executive --------------------------------------------------------------- ------------------------------------------------------------- ----------------------------- -------------------------------------------------------- ---------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- -------------------------------------- ------------------------------------ dear ------------------------------------- this responds to your request for a private_letter_ruling dated date on whether you may exclude the gain on the sale of your former principal_residence under sec_121 of the internal_revenue_code facts plr-125467-09 taxpayer a and taxpayer b taxpayers are husband and wife taxpayer a serves as a member of the uniformed_services of the united_states in march year while assigned to the area taxpayer a purchased property except as indicated below taxpayers used_property as their principal_residence when taxpayer a was assigned to the area during periods that taxpayer a was assigned outside the area more than miles from property as a member of the uniformed_services taxpayers rented property to tenants the periods when taxpayer occupied property as their principal_residence and the periods when taxpayers did not occupy and rented property are listed below period march year to april year - taxpayers occupied property as principal_residence period april year to august year - taxpayers rented property when assigned outside of the area period august year to december year - taxpayers occupied property as principal_residence period december year to may year -taxpayers rented property when assigned outside of the area period may year to june year -taxpayers occupied property as principal_residence period june year to october year - taxpayers rented property when assigned outside of the area period october year to january year -taxpayers rented property when assigned to area and voluntarily lived in government quarters period january year to october year - taxpayers rented property when assigned outside of the area period october year through august year -taxpayers rented property when assigned to area and under orders to live in government quarters period september year to date z year -taxpayers rented property when assigned outside of the area as indicated above taxpayers never occupied property as their principal_residence after june year period also during period taxpayer a was assigned to the area and lived in government quarters although not under orders to do so also during plr-125467-09 period taxpayer a was assigned to the area and was under orders to live in government quarters taxpayer a represents that he expected to retire in year after completing his career with the uniformed_services and that taxpayers intended to occupy property as their principal_residence after retirement however in year taxpayer a received an assignment from executive as part of this assignment taxpayer a was under orders to live in government quarters taxpayers sold property on date z year law sec_121 provides that gain from the sale_or_exchange of property is not included in gross_income if during the 5-year period ending on the date of the sale_or_exchange the taxpayer has owned and used the property as the taxpayer's principal_residence for periods aggregating years or more sec_121 generally provides that the amount of gain excluded from gross_income shall not exceed dollar_figure for married taxpayers who file a joint_return sec_1_121-2 of the income_tax regulations provides that a husband and wife who make a joint_return for the year of the sale_or_exchange of a principal_residence may exclude up to dollar_figure of gain if either spouse meets the 2-year ownership requirements both spouses meet the 2-year use requirements and neither spouse excluded gain from a prior sale_or_exchange of property within the last years sec_121 provides for a reduced maximum exclusion for a taxpayer that fails to satisfy the ownership and use requirements if the primary reason for the sale is a change in place of employment health or the occurrence of unforeseen circumstances sec_121 provides that the exclusion does not apply to the gain from the sale of any property for the portion of the depreciation_adjustments as defined in sec_1250 attributable to periods after date for the property sec_121 provides in part that at the election of a taxpayer who is a member of the uniformed_services the running of the five-year period is suspended during any period up to years that the taxpayer is serving on qualified_official_extended_duty sec_121 defines qualified_official_extended_duty as any extended_duty while serving at a duty station at least miles from the property or while residing in government quarters pursuant to government orders analysis plr-125467-09 to qualify for the exclusion under sec_121 taxpayers must own and use property as their principal_residence for periods aggregating to at least two years of the five year period ending with the date of sale of that property ownership and use requirements taxpayer a owned property from march year to date z year and satisfies the ownership requirements of sec_121 and sec_1_121-2 in determining the five year use period taxpayers can elect under sec_121 to suspend ie toll the five-year period for up to ten years months while taxpayer a was serving on qualified_official_extended_duty at least miles from property or under orders to live in government quarters taxpayers satisfy this requirement from january year to date z year months and from april year to october year months however taxpayers do not satisfy this requirement from october year to january year because taxpayers resided in the area and chose to live in government quarters applying sec_121 the relevant five-year 60-month period is from october year to january year months plus the time beginning from july year to april year months during this period taxpayers lived in the property only from july year to june year months therefore taxpayers do not meet the use requirements of sec_121 as extended by sec_121 however sec_121 allows a taxpayer who fails to meet the ownership and use requirements of sec_121 to qualify for a reduced maximum exclusion if the sale was the result of a change in the place of employment or the occurrence of other unforeseen circumstances sec_1_121-3 of the regulations provides a safe_harbor that deems that the sale occurs by reason of a change in place of employment if the change occurs while the taxpayer is using the property as a principal_residence and the taxpayer’s new place of employment is at least fifty miles farther from the residence sold than the former place of employment the regulation provides that if a safe_harbor for change in place of employment does not apply a sale_or_exchange is by reason of change in place of employment only if the primary reason for the sale is a change in the place of employment depending upon all the facts and circumstances the regulations further provide that factors that may be relevant in determining the taxpayer’s primary reason for the sale_or_exchange include but are not limited to the extent to which - the sale_or_exchange and the circumstances giving rise to the sale_or_exchange are proximate in time the suitability of the property as the taxpayer's principal_residence materially changes and the circumstances giving rise to the sale_or_exchange are not reasonably foreseeable when the taxpayer begins using the property as the taxpayer's principal_residence plr-125467-09 based on all the facts and circumstances the primary reason for the sale was taxpayer a’s unanticipated assignment that was a change in the place of employment this was also an unforeseen circumstance first in spring year taxpayer a expected to retire after completing his assignment at installation and taxpayers intended to return to the area and live in property as their principal_residence after taxpayer a retired the dates between learning of the change in employment and the sale of property are proximate in time next pursuant to the assignment taxpayer a was under orders to live in government quarters and taxpayers could not live at property accordingly the suitability of property materially changed after the unanticipated assignment finally taxpayers could not have anticipated the assignment at the end of taxpayer a’s career when taxpayer a purchased property conclusions taxpayers are entitled to a reduced maximum exclusion under sec_121 however the exclusion under sec_121 does not apply to any gain from the sale of property for the portion of the depreciation_adjustments as defined in sec_1250 attributable to property for periods after date see sec_121 of the code and sec_1_121-1 of the regulations caveats except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-125467-09 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely donna welsh senior technician reviewer branch income_tax accounting enclosure cc
